EXHIBIT 10.24

 

CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).

 

license agreement

 

University of Virginia Licensing & Ventures Group – PhosImmune, Inc.

 

This License Agreement (as amended, hereinafter “Agreement”) is made this 19th
day of March, 2013 (“Effective Date”) by and between the University of Virginia
Patent Foundation d/b/a University of Virginia Licensing and Ventures Group, a
Virginia non-profit corporation, having a principal place of business at 250 W.
Main Street, Suite 300, Charlottesville, VA 22902 (“UVA LVG”) and PhosImmune,
Inc., having a principal place of business at PhosImmune, Inc., c/o Fanelli Haag
& Kilger PLLC, 1909 K Street, N.W., Suite 1120, Washington, D.C. 20006
(“Licensee”), (each a “Party” or collectively the “Parties”).

 

WITNESSETH

 

whereas, UVA LVG, as agent and/or assignee of the University of Virginia
(“UVA”), owns or co-owns rights in, and by an inter-institutional agreement, is
exclusively authorized to license other patent rights owned by the University of
Birmingham (“UoB”), in certain Technology relating to the use of phosphopeptides
in immunotherapy, diagnosis and disease progression monitoring of cancer;

 

WHEREAS, Licensee desires to obtain rights in and to this Technology;

 

whereas, UVA LVG is willing to grant a license to this Technology to Licensee,
under the terms of this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties agree as follows:

 

1.

DEFINITIONS

As used in this Agreement:  

“Affiliate” means any corporation or non-corporate business entity which
controls, is controlled by, or is under common control with a party to this
Agreement.  A corporation or non-corporate business entity shall be regarded as
in control of another corporation if it owns, or directly or indirectly
controls, at least fifty (50%) percent of the voting stock of the other
corporation, or if it possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such entity.

“Change in Control” means an acquisition of more than 50% of the outstanding
shares

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

1

 

--------------------------------------------------------------------------------

 

of Licensee (on a fully diluted basis) by a third party; a merger or
consolidation of Licensee with another entity; or the sale or disposition by the
company of substantially all of its intellectual property assets.

“Clinical Trial” means use of a Licensed Product in humans as part of an
investigation or study approved by an IRB in accordance with 21 C.F.R. §312.

“Commercially Reasonable” or “Reasonable Commercial” means actions, e.g.,
efforts, taken by the Licensee or its Affiliate or on their behalf by their
respective officers, directors, employees, agents and/or consultants in
compliance with the business judgment rule taking into account Safety Concerns
(if any), technical feasibility, regulatory delay/climate, and governmental and
insurance reimbursement policies.

“Equity Securities” means financial instruments, records, or securities that
evidence ownership interests in Licensee including, without limitation, common
stock in a corporation, membership units, shares, or interests in a limited
liability company, or partnership interests or shares of a limited partnership
or notes convertible into the same.  Stock option awards are excluded from
Equity Securities.

“Enrichment Patent” means [**].

“FDA” means the U.S. Food & Drug Administration.

“Field” means immunotherapy, diagnostics, and disease progression monitoring of
cancer.

“First Related Work Product” means any product that constitutes, is based on,
incorporates or uses, wholly or in part, subject matter associated with the
ZARLING-TCR1 invention disclosure identified in Attachment A.

“Foreign Equivalent” means activities or approvals outside the United States
that are similar to activities or approvals covered by “Clinical Trial”, “FDA”,
“IND”, “Phase I Clinical Trial”, “Phase II Clinical Trial”, “Phase III Clinical
Trial”, “NDA”, and “NDA Approval”.

“IND” means an investigational new drug application submitted to the FDA under
21 C.F.R. §312 concerning use of a new drug or biologic in a Clinical Trial, or
Foreign Equivalent.

“Institutional Review Board” or “IRB” means a board, committee, or other group
formally designated by an institution to review biomedical research involving
human subjects in accordance with 21 C.F.R. §56.

“Investor” means a third party qualified and/or accredited person or entity who
acquires Equity Securities in exchange for cash. The definition of Investor
expressly excludes the Licensee’s founding shareholders and current or future
employees, directors or consultants.

“IP Costs” means reasonable and documented expenditures incurred by UVA LVG to
obtain or maintain Licensed Patents in the pursuit of maximizing patent
protection of Licensed Products.  IP Costs include, without limitation,
expenditures related to administrative proceedings concerning the validity or
invalidity of patent protection for the Licensed Technology, including
proceedings pursuant to 35 U.S.C. §§131-135, 251-

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

 

--------------------------------------------------------------------------------

 

256, 302-306, or 311-329.  For sake of clarity, IP Costs do not include legal
fees and expenses associated with litigation.  If extraordinary expenditures are
anticipated arising from the preparation, filing, or prosecution of any Licensed
Patent, UVA LVG shall use reasonable efforts to provide Licensee with full
details and shall discuss with Licensee a mutually acceptable course of action
prior to incurring any additional expenses.  UVA LVG and Licensee hereby agree
that expenditures on patent prosecution (including both foreign and domestic
filings) in excess of [**] shall be considered “extraordinary.”

“Know-How” means inventions, technical data, formulae, standards, technical
information, specifications, processes, methods, lab notebooks, code books, raw
materials, as well as all information, knowledge, assistance, trade practices
and secrets, and improvements thereto; as well as regulatory filings, clinical
or pre-clinical protocols, results, data, patient records and documents related
to INDs and/or Clinical Trials.

“Licensed Patent(s)” means UVA LVG’s and UoB’s rights, title and ownership
interests in the Jointly-Owned Patents and UVA LVG’s rights, title and ownership
interests in the UVA LVG-Owned Patents.

“Jointly-Owned Patents” means Patents having inventors, as defined in 35 U.S.C.
§100, obligated to assign their patent rights to UVA and/or UVA LVG and one or
more inventors not under such an obligation.  Licensee understands and agrees
that each owner of a Jointly-Owned Patent may grant license rights without
restriction and without notice or obligation to other joint owners and,
therefore, rights granted by UVA LVG to any Jointly-Owned Patents would be so
limited.

“UVA LVG-Owned Patents” means any Patents which have inventors from UVA only.

“Licensed Product” or “Product” means any product that constitutes, is based on,
incorporates or uses, wholly or in part, Licensed Technology.    

“Licensed Know-How” means Know-How which is in UVA’s, UVA LVG’s, or UoB’s
possession or under UVA’s, UVA LVG’s, or UoB’s control, which are related to the
Licensed Patents as of the Effective Date.  For clarity any Know-How related to
UVA investigator initiated Clinical Trials shall constitute Licensed Know-How
only in so far as the Know-How is under UVA or UVA LVG control and/or in UVA’s
or UVA LVG’s possession.

“Licensed Technology” means (i) the Licensed Patents and; (ii) the Licensed
Know-How.  The Technology is provided on “As Is” basis as of the Effective Date.

“NDA” means a new drug application submitted to the FDA under 21 C.F.R. Part 314
or Foreign Equivalent, or a biologic license application submitted to the FDA
under 21 C.F.R. Part 601 or Foreign Equivalent.

“NDA Approval” means FDA approval under 21 C.F.R. Part 314 or 21 C.F.R. Part 601
for Licensee to market and distribute commercially a new drug or biologic as a
Licensed Product(s) within the Field or Foreign Equivalent.

“Net Sales” means the total Revenues received from the manufacture, use, or Sale
of Licensed Products, less the total of all:

 

1.1.1

discounts allowed in amounts customary in the trade;

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

 

--------------------------------------------------------------------------------

 

 

1.1.2

sales tariffs, duties and/or taxes imposed on the Licensed Products; 

 

1.1.3

outbound transportation prepaid or allowed;

 

1.1.4

commercially reasonable rebates, chargebacks or retroactive price reductions;

 

1.1.5

government-mandated rebates; and

 

1.1.6

amounts allowed or credited on returns.

Net Sales shall not include any transfers of the Licensed Product for Clinical
Trial purposes or any transfers of reasonable quantities of the Licensed Product
as samples or as donations, provided that no consideration is received by
Licensee for transaction or related transactions.

No deduction shall be made for commissions paid to individuals (whether
independent sales agents or persons regularly employed by Licensee).

“Patents” refers to subject matter (i) associated with the invention disclosure
records identified in Attachment A, and (ii) claimed, disclosed or published in
any foreign or domestic patent applications, together with any and all
substitutions, extensions, divisionals, continuations, continuations-in-part (to
the extent that the claimed subject matter of such continuations-in-part is
disclosed in the parent Patent and rights to the continuations-in-part are not
obligated to a third party), and any patents or utility models which issue
thereon or therefrom anywhere in the world, including reexamined and reissued
patents.

“Phase I Clinical Trial” means a Clinical Trial in which human subjects are
exposed to or treated with a Licensed Product primarily for the purpose of
evaluating safety and tolerability.

“Phase II Clinical Trial” means a Clinical Trial either (i) designed to provide
a preliminary evaluation of the activity or effectiveness, common short-term
side effects, risks, or other characteristics of a Licensed Product; or (ii) as
otherwise indicated as being a Phase II Clinical Trial in its protocol.

“Phase III Clinical Trial” means an adequate and well-controlled Clinical Trial
in accordance with 21 C.F.R. §314.126 to demonstrate whether a Licensed
Product(s) has sufficient safety and effectiveness as necessary for NDA
Approval.

“Related Works” means an invention (and associated Patents) that [**].

“Revenue” means the U.S. dollar value of all consideration realized from the
Sale of Licensed Product(s).

“Royalties” means the U.S. dollar amounts to be paid by Licensee to UVA LVG
based on a percentage of Net Sales.

“Safety Concern” means any toxicity, serious adverse event, side effect, issue
associated with the therapeutic index, or other safety finding, whether in
vitro, in animals or in humans, that leads to a determination that a Licensed
Product exposes or could expose animals or humans to an unacceptable safety risk
in relation to therapeutic benefit.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

 

--------------------------------------------------------------------------------

 

“Sale,” “Sold” and “Sell” means and includes, without limitation, sales, leases,
licenses, rentals, provision of services with, and other transfers of Licensed
Product(s).

“Sublicensee” means any non-Affiliated third party to whom Licensee has granted
a Sublicense.  

“Sublicense” means an agreement in which Licensee:

 

(i)

grants or otherwise transfers any of the rights granted in Section 2.1,

 

(ii)

agrees not to assert the Licensed Rights or agrees not to sue, prevent or seek a
legal remedy for the practice of same,

 

(iii)

assigns or otherwise transfers this Agreement other than as permitted under the
Assignment Section 23, or

 

(iv)

is under an obligation to do any of the foregoing, or to forbear from offering
or doing any of the foregoing with any other entity, including licenses, option
agreements, right of first refusal agreements, standstill agreements, settlement
agreements or other agreements.

“Sublicensing Revenue” means the fair market cash value of any and all
consideration received by Licensee from a Sublicensee under or otherwise in
connection with its Sublicenses, including without limitation license issue
fees, option fees and other licensing fees, milestone payments, minimum annual
royalties (to the extent such minimum annual royalties are not attributed to
running royalties of Net Sales), equity securities or other payments of any kind
whatsoever (but excluding running royalties for Net Sales of Licensed Products
by Sublicensees), or any other consideration, irrespective of the form of
payment.

“Technology” means Know-How and Patents.

“Third Amendment Effective Date” means December 23, 2015.

“Valid Claim” means a claim (a) of any issued, unexpired patent that has not
been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (b) of any patent
application that has not been cancelled, withdrawn or abandoned, nor been
pending for more than seven (7) years from the filing date of the earliest
patent application from which such patent application claims priority.

 

2.

LICENSE

2.1Subject to the terms of this Agreement and the rights of Joint Owners with
respect to Jointly-Owned Patents, UVA LVG hereby grants to Licensee and Licensee
hereby accepts the following licenses:

 

2.1.1

an exclusive, world-wide right under UVA LVG’s rights, title, and interest in
the Licensed Patents to research, develop, commercialize, make, have

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

 

--------------------------------------------------------------------------------

 

 

made, use, offer for Sale, Sell, and import Licensed Products in the Field and
to grant Sublicenses in the Field; and 

 

2.1.2

an exclusive, world-wide right under UoB’s rights, title, and interest in the
Licensed Patents to research, develop, commercialize, make, have made, use,
offer for Sale, Sell, and import Licensed Products in the Field and to grant
Sublicenses in the Field; and

 

2.1.3

a non-exclusive, world-wide right under the Licensed Know-How to research,
develop, commercialize, make, have made, use, offer for Sale, Sell and import
Licensed Products in the Field; and

 

2.1.4

the right to reference UVA-sponsored INDs and regulatory submissions that are
related to trials at UVA using Licensed Products.  Licensee understands and
agrees that INDs for investigator-initiated trials at UVA are held by individual
faculty members, and not UVA as an institution.  Accordingly UVA will have fully
satisfied all of its obligations hereunder by using best efforts to supply, at
Licensee’s request and without unreasonable delay, an executed letter on UVA
letterhead with authorized signatories, stating the Licensee’s (or its
Sublicensees’, as applicable) right to reference such UVA-sponsored data.  This
right of reference shall continue for the term of this Agreement with respect to
any Clinical Trials that are initiated at UVA prior to the third anniversary of
the Effective Date.  Licensee acknowledges that UVA is a signatory to this
License Agreement for the sole purpose of accepting the obligations in this
paragraph, and accordingly, UVA shall have no responsibility for any other
obligations contained herein.

2.2Licensee may Sublicense to Affiliates provided that UVA LVG is notified in
writing of each such Sublicense. Any act or omission of any Sublicensed
Affiliate shall be deemed an act or omission of Licensee.

2.3Licensee shall have the right to Sublicense any or all of the rights licensed
hereunder to non-Affiliated third parties, provided that:

 

2.3.1

Each Sublicense obligates the Sublicensee to comply with the terms of this
Agreement including, but not limited to, Sections entitled “Intellectual
Property,” “Markings, Trademarks, and Trade Names,” “Warranty Disclaimer,”
“Confidentiality,” “Indemnification and Liability,” “Insurance,” “Export
Controls,” “Interpretation,” and Sections 2.6 through 2.12 (concerning rights
reserved by UVA LVG, UVA, UoB, and the United States government) and Sections
6.2 and 6.3 (concerning records and audits);

 

2.3.2

Licensee does not receive and does not agree to receive anything of value other
than cash or publically traded securities in consideration for a Sublicense,
unless expressly agreed in writing by UVA LVG after review of the proposed
transaction as a whole, and in which case such value will be subject to the
Sublicensing Revenues provisions set forth below;

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

 

--------------------------------------------------------------------------------

 

 

2.3.3

Each Sublicense is otherwise consistent with the terms and conditions of this
Agreement; 

 

2.3.4

A copy of each Sublicense is provided to UVA LVG promptly following its
execution, together with a written statement disclosing any and all prior,
contemporaneous, planned and proposed contractual relationships between Licensee
and the Sublicensee; and

 

2.3.5

Licensee represents and warrants that no such other contractual relationships
contain consideration due to Licensee reasonably attributable to the sublicensed
rights.  Licensee agrees to be fully responsible for the performance of its
Sublicensees hereunder.  

2.4Related Works.

 

2.4.1

UVA LVG will use commercially reasonable efforts to identify each Related
Work.  UVA LVG will disclose such Related Work to Licensee in writing promptly
upon discovery.  With respect to each Related Work, UVA LVG hereby grants
Licensee an exclusive option (the “Improvement Option”) to [**].

 

2.4.2

The Improvement Option is granted for a period of [**] days from the receipt by
Licensee of written notice from UVA LVG of any Related Work or any extension
thereof later agreed upon by the Parties (the “Improvement Option
Period”).  Licensee may exercise the Improvement Option by delivering written
notice to UVA LVG (“Exercise Notice”).  If Licensee fails to deliver the
Exercise Notice prior to the expiration of the Improvement Option Period, the
Improvement Option shall expire with respect to such Related Work.

 

2.4.3

Upon timely delivery of the Exercise Notice, [**], and UVA LVG shall negotiate
with Licensee to enter into an Amendment that adds the Related Work as Licensed
Technology (“Improvement Amendment”), [**].

 

2.4.4

Until termination or expiration of the Improvement Option Period, UVA LVG agrees
that it will not offer or grant any rights to any third party relating to any
Related Work.

 

2.4.5

In the event that Licensee fails to enter into an Improvement Amendment within
the Improvement Option Period, or in the event the License Agreement is
terminated for any reason, then all rights to the Related Work granted hereunder
shall revert to UVA LVG for the sole benefit of UVA LVG.

 

2.4.6

UVA LVG hereby grants to Licensee an exclusive option (the “[**] Option”) to
negotiate the terms of a license agreement in which UVA LVG grants to Licensee
rights to make, have made, use, offer for sale, sell and import the technology
described in the invention disclosure titled [**]) and any patent applications,
patents or Know How related thereto throughout on reasonable terms and
conditions consistent with those set forth in this Agreement, to be negotiated
between the Parties for a period not to exceed ninety (90) days from the Third
Amendment Effective Date.  

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

 

--------------------------------------------------------------------------------

 

 

Until termination or expiration of the [**] Option, UVA LVG agrees that it will
not grant any rights under the [**] invention disclosure to any third party
prior to offering such disclosure to Licensee hereunder. 

2.5Upon termination of this Agreement in whole or in part, for any reason,
Licensee shall promptly notify its Sublicensees of such termination, and of the
requirements of this paragraph.  Upon such termination, Licensee shall no longer
have the authority to grant any sublicenses hereunder.  However, any license
previously granted by Licensee under any Sublicense hereunder will survive
provided that within one hundred eighty (180) days of such termination, such
Sublicensee enters into a written agreement with UVA LVG through which such
Sublicensee shall become bound to UVA LVG on the same terms and conditions under
which it was bound to Licensee under the Sublicense.  UVA LVG hereby agrees to
offer such terms and enter into such written agreement with only such
non-financial modifications of a substantially formal nature which would be
reasonably necessary to accommodate the functional and structural differences
between Licensee and Sublicensee.  Failure of a Sublicensee to enter into such
an agreement within said one hundred eighty (180) days shall automatically
result in the termination of the Sublicense and all rights granted thereunder.

2.6UVA shall not directly or indirectly solicit additional commercial licensees
for the Licensed Technology in the Field, however, if a third party contacts UVA
LVG and requests in writing to develop the Licensed Technology (“Third Party
Contact”) for an application in the Field currently not being developed by
Licensee (an “Undeveloped Application”), UVA LVG shall notify Licensee in
writing of such contact.  Licensee will, at UVA LVG’s written request and at
Licensee’s sole election and discretion either (i) negotiate in good faith a
Commercially Reasonable sublicense to the Licensed Technology with any such
Third Party Contact within the Undeveloped Application or (ii) provide UVA LVG
with a business plan describing how Licensee will develop the Undeveloped
Application.  In the event Licensee chooses not to either: (i) grant a
Commercially Reasonable sublicense to such Third Party Contact within the
Undeveloped Application; or (ii) itself or through a partner begin development
of such Undeveloped Application within one hundred twenty (120) days of the
written request by UVA LVG;  then  UVA LVG may grant a license under the
Licensed Technology to such Third Party Contact under the Licensed Patents
strictly limited to the Undeveloped Application (“Third Party License”).    

2.7UVA LVG, UVA, UoB and any universities or non-profit institutions affiliated
with UVA or UoB, shall have the right to use, free of charge, any Licensed
Product for non-commercial, research, educational, academic, or administrative
purposes provided the use(s) are in compliance with the regulatory requirements
of the FDA.

2.8This Agreement does not restrict UVA’s or UoB’s right and/or ability to
conduct further research and development in the Field or other fields.

2.9Any Licensed Products manufactured and sold by Licensee (or its authorized
contractors and distributors) shall be in compliance with all applicable
governmental laws, rules and regulations.  Licensee shall keep UVA LVG fully
informed of, and shall move expeditiously to resolve, any investigation, inquiry
or complaint by a governmental body related to Licensed Products.

2.10If Licensed Technology was developed with any funds of the United States
federal government, then (i) the federal government has been or will be granted
licensing rights

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

 

--------------------------------------------------------------------------------

 

as required under the terms of any funding agreements; (ii) the federal
government shall retain all rights set forth in the federal codes and
regulations pursuant to 35 U.S.C. §200-212 and 37 C.F.R. §401, as amended; and
this Agreement shall be construed or modified to comply with such Act, and (iii)
Licensed Products will be manufactured substantially in the United States,
unless a waiver of this obligation is obtained, in advance, from the applicable
federal funding agency.  

2.11To the extent Commercially Reasonable or feasible, Licensee will provide to
UVA and UoB, at production cost and for non-commercial research purposes only,
reasonable quantities of Licensed Products.  However, nothing in this section
2.11 shall obligate Licensee to manufacture or have Licensed Products
manufactured or procure Licensed Products, primarily for UVA or UoB use.

2.12Subject to applicable law and regulations, Licensee or a Licensee-retained
contract research organization (“CRO”) shall (as instructed by Licensee)
negotiate exclusively with UVA for a period of thirty (30) days to engage UVA
and its affiliated hospitals an industry standard clinical trial agreement, to
be a research site participating in a Phase II or Phase III Clinical
Trial.  Licensee shall make Commercially Reasonable efforts to ensure that UVA
and its affiliated hospitals are the first U.S. health care providers to use
fully-approved Licensed Products in the care of human patients.  Upon expiration
of each thirty (30) day period of exclusive negotiation, Licensee shall have no
further obligation to UVA with respect to the matters addressed in this Section.

2.13Notwithstanding anything to the contrary herein, the Parties agree that
Licensee’s obligations under Section 2.11 and Section 2.12 of this Agreement are
limited to good faith consideration of UVA LVG’s written requests in connection
therewith, and any decision to provide Licensed Products to UVA LVG, UVA, UoB or
any affiliated institutions shall be in Licensee’s sole discretion.  Further,
the Parties agree that the rights retained for UVA LVG, UVA, UoB and any
affiliated institutions pursuant to Section 2.7 of this Agreement are limited to
rights to practice the Licensed Patents and the Licensed Know-How, and shall not
extend to any other intellectual property rights owned or controlled by
Licensee, its Affiliates or any Sublicensees.

 

3.

DUE DILIGENCE

3.1Licensee shall use Reasonable Commercial efforts to disseminate Licensed
Products in commercial markets as soon as possible and, thereafter, to maintain
their availability in commercial markets for public use.

3.2Licensee (and/or Affiliates or permitted Sublicensees) shall use Commercially
Reasonable efforts to advance Licensed Products through development and
commercialization, including pursuit of the following milestones (“Diligence
Milestones”):

 

3.2.1

[**]

 

3.2.2

[**]

 

3.2.3

[**]

 

3.2.4

[**]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

 

--------------------------------------------------------------------------------

 

 

3.2.5

[**] 

 

3.2.6

[**]

 

3.2.7

[**]

 

3.2.8

[**]

3.3Licensee shall provide written report on the completion of each Diligence
Milestone to UVA LVG within thirty (30) days of completion.

3.4Licensee’s failure to meet any Diligence Milestone shall trigger
[**].  Notwithstanding the foregoing, UVA LVG will accept all commercially
reasonable revisions to Diligence Milestone dates proposed by Licensee
throughout the Term of the License Agreement [**].

 

4.

CONSIDERATION

4.1As partial consideration for the rights granted to Licensee under this
Agreement, Licensee shall issue to UVA LVG Equity Securities of Licensee
constituting [**] of the ownership of Licensee on a fully diluted basis as of
the Effective Date.  Such Equity Securities shall be delivered to UVA LVG in a
certificate, affidavit, or other applicable form duly signed by authorized
officers of Licensee and issued in UVA LVG’s name.  As anti-dilution protection,
Licensee shall issue to UVA LVG (without cost to UVA LVG) Equity Securities
sufficient for UVA LVG to preserve its [**] share of ownership until Licensee
has obtained paid in capital (i.e., capital contributed by investors through
direct purchase of Equity Securities from Licensee) of at least [**].    

4.2In the event of a public offering, UVA LVG shall be entitled to have its
Equity Securities registered subject only to “lock-up” provisions no more
restrictive than those binding any other pre-offering holder of Licensee’s
Equity Securities.  UVA LVG’s Equity Securities and related rights shall in no
event be subject to revocation, refund or nullification for any reason.

4.3Omitted.  

4.4Omitted.

4.5Royalties payable by Licensee to UVA LVG shall be based on the following
table:

CUMMULATIVE

ANNUAL NET SALES OF

LICENSED PRODUCT

 

ROYALTY PERCENT

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

 

--------------------------------------------------------------------------------

 

 

[**]

If there are multiple Licensed Products that are commercialized during the term
of this Agreement, the Net Sales of such Licensed Product shall not be
aggregated among those other Licensed Products.

[**]

4.6On each December 31 following the first Sale after NDA Approval of a Licensed
Product, or Foreign Equivalent, during the Term, Licensee shall [**].

4.7[**].

4.8Licensee will make a payment to UVA LVG within thirty (30) days of each
occurrence of the achievement by Licensee, Affiliate, Sublicense or a
Licensee-authorized academic research institution of a Milestone as follows:  

MILESTONE

MILESTONE PAYMENT AMOUNT

 

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

 

Each milestone payment above shall only be due once per Licensed Product per
indication.  For the sake of clarity, each indication referred to in this
section 4.8 means a different type of cancer associated with different tissue,
e.g. , ovarian vs. breast cancer, regardless of the severity, frequency or route
of any treatment, dosage strength or patient class.

4.9[**]  

 

5.

ROYALTY REPORTS AND PAYMENT

5.1Licensee shall report Revenues and Net Sales for each calendar quarter in a
royalty report (“Royalty Report”), and make payments for Royalties accrued
during each calendar quarter, to UVA LVG within sixty (60) days of end of each
quarter.  Each Royalty Report shall be in the format set forth Attachment B.

5.2Royalties shall be paid by Licensee’s check sent in accordance with the
Section entitled “Notices”.

5.3All overdue payments shall be subject to interest at a rate of one (1)
percent per month.  Interest payments shall be in addition to, not instead of,
any other rights or remedies available to UVA LVG (including termination).

 

6.

PROGRESS REPORTS AND AUDITS

6.1On or before December 31 of each year during the Term, Licensee shall provide

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

 

--------------------------------------------------------------------------------

 

to UVA LVG a written annual progress report (“Progress Report”).  For each
Licensed Product, the Progress Report shall describe Licensee’s progress with
respect to research and development, manufacturing, sublicensing, marketing and
sales during the prior year ending December 31 and plans for the forthcoming
year. 

6.2Licensee shall maintain accurate books and records respecting Revenues, Net
Sales, Royalties and related information.

6.3Once a year, Licensee shall make its books and records related to Revenues,
Net Sales, Royalties, and progress toward commercialization of Licensed Products
available for inspection or audit by UVA LVG or a representative of UVA LVG’s
selection from a reputable auditing firm at UVA LVG’s cost at Licensee’s place
of business during normal business hours.  Licensee agrees to cooperate fully in
any such inspection or audit, provided that the UVA LVG or its representative(s)
agree to protect the confidentiality of the information as to the customers of
Licensee.  In the event that an audit determines the License has paid less than
[**] of past-due Royalties, Licensee shall pay all costs of the audit. In the
event that an audit determines the License has over paid Royalties, UVA LVG
shall issue credit for such an amount to Licensee.

 

7.

IP COSTS

7.1Within thirty (30) days of the Effective Date, Licensee shall reimburse UVA
LVG for all IP Costs incurred prior to the Effective Date, which is presently
estimated to be [**].  

7.2Licensee shall bear all IP Costs incurred subsequent to the Effective Date.

7.3Upon Licensee’s request and at Licensee’s expense, UVA LVG will apply for and
prosecute Licensed Patents (as well as Patents associated with Related Works
when requested or pre-approved by Licensee) in any country in which such rights
may reasonably be obtained.  Such filings and prosecution shall be by counsel of
UVA LVG’s choosing that is reasonably acceptable to Licensee and shall be in the
name of UVA LVG.  UVA LVG shall keep Licensee advised as to the prosecution of
such applications by promptly forwarding to Licensee copies of all official
correspondence (including, but not limited to, applications, office actions,
responses, etc.) relating thereto.  Licensee shall have the right to comment and
advise UVA LVG as to the conduct of such prosecution and maintenance and UVA LVG
shall give due good faith consideration to Licensee’s input, provided, however,
that UVA LVG shall have the right to make the final decisions for all matters
associated with such prosecution and maintenance provided that UVA LVG shall use
reasonable efforts to minimize cost and maximize patent protection for Licensed
Products.  UVA LVG shall not abandon prosecution of any Licensed Patents or
prosecute Licensed Patents in a manner that is or could reasonably be expected
to be materially detrimental to Licensee’s interests (including e.g., failing to
timely file information disclosure statements; continuation or divisional
applications prior to parent application issuance; or taking unreasonable
extensions of time) without concurrence by Licensee so long as Licensee is not
delinquent in reimbursement or patent expenses and Licensee conveys comments
and/or requests with respect to patent prosecution to UVA LVG in a time frame
that permits counsel to respond accordingly.

7.4UVA LVG may in consultation with Licensee and at its own expense, pursue
Patent rights in any country.  If Licensee does not reimburse UVA LVG for IP
Costs incurred in a particular country, patent rights obtained by UVA LVG in
such country shall be excluded from

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

 

--------------------------------------------------------------------------------

 

the license rights granted to Licensee in Section 2.1 of this Agreement.  

7.5UVA LVG shall send invoices or other written notice to Licensee for IP Costs
subject to reimbursement under Sections 7.1 through 7.5.  To the extent Licensee
has not raised reasonable objections to invoices associated with the IP Costs,
reimbursement payments shall be due and payable within thirty (30) days of
Licensee’s receipt of each such invoice or notice from UVA LVG.

 

8.

INTELLECTUAL PROPERTY

8.1UVA LVG and UoB own or co-own and shall retain their titles to all
Jointly-Owned Patents. UVA LVG owns and shall retain its title to all UVA
LVG-Owned Patents.  

8.2Licensee shall not contest the validity of the Licensed Patents.

8.3If, notwithstanding Section 8.2, Licensee brings a judicial or administrative
action to invalidate, contest enforceability, or prevent issuance of any
Licensed Patent (a “Challenge Action”) and UVA LVG chooses not to terminate this
Agreement, [**].

8.4Except as otherwise explicitly provided in this Section, nothing herein shall
be deemed to grant any Party license or rights in any Technology other than or
in addition to the Licensed Technology.

8.5Licensee and UVA LVG hereby agree that the Licensed Patents shall be extended
by all means provided by law or regulation, including without limitation
extensions provided under U.S. law at 35 U.S.C. § 156.  Licensee hereby agrees
to provide UVA LVG with all reasonable and necessary assistance in securing such
extensions, including without limitation, providing all information regarding
applications for regulatory approval, approvals granted, and the timing of
same.  Licensee acknowledges that extensions under 35 U.S.C. § 156 must be
applied for within sixty (60) days of the date that a Licensed Product receives
permission under the provision of law under which the applicable regulatory
review period occurred for commercial marketing or use, and Licensee’s failure
to promptly provide the necessary information or assistance during such sixty
(60) day period will cause serious injury to UVA LVG which Licensee will be
liable at law.

 

9.

MARKINGS, TRADEMARKS AND TRADE NAMES

9.1Licensee shall use Commercially Reasonable efforts to have included in all
sales, marketing literature and invoices relating to Licensed Products, a
statement to the effect, if applicable, of either “Patent Pending” or “U.S.
Patent Number <PATENT NUMBER>.”

9.2Licensee shall use Commercially Reasonable efforts to have marked the
appropriate portions of all Licensed Products with any applicable United States
and foreign Patent numbers in accordance with the law of the applicable
jurisdiction(s).

9.3Except as expressly provided in this Agreement, Licensee shall not use any
UVA, UVA LVG, or UoB technology, trade name or trademarks without the written
permission of UVA LVG’s Director in advance.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

 

--------------------------------------------------------------------------------

 

10.

TERM, TERMINATION AND other REMEDIES 

10.1Unless terminated earlier as otherwise provided in this Agreement, the term
(the “Term”) of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until the expiration of the last to expire
Patents.

10.2Except as otherwise explicitly provided herein, either party shall have
thirty (30) days to cure any breach of this Agreement after written notice of
such breach by the other party.  Thereafter (in the absence of timely cure), the
other party may terminate this Agreement upon thirty (30) days written notice to
the party in breach.

10.3UVA LVG shall have the right to terminate this Agreement upon the occurrence
of a material breach in the absence of a Licensee cure pursuant to Section
10.2.  Without limitation, any one or more of the following shall each be deemed
a material breach of this Agreement by Licensee:

 

10.3.1

Failure of Licensee to make any payment at least thirty days (30) from the date
due under this Agreement; or

 

10.3.2

Failure of Licensee to provide timely Progress Reports or Royalty Reports; or

 

10.3.3

Lack of diligence as set forth in Section 3; or

 

10.3.4

Assignment by Licensee of substantially all of its assets for the benefit of
creditors or placement in the hands of a trustee or a receiver; or

 

10.3.5

Any Licensee decision to cease developing or quit the business of developing,
licensing the rights to, or commercializing Licensed Products; or

 

10.3.6

Filing a Challenge Action.

10.4In the event of such termination, Licensee’s obligation to pay the Annual
Minimum Royalty due on the following December 31 shall remain in effect until
paid but that the Minimum Royalty for the year in which the Agreement was
terminated shall be prorated for the number of days of the year the Agreement
remained in force.

10.5Notwithstanding the foregoing, if Licensee fails to obtain and maintain the
insurance required pursuant to Section 16 or in the event of Licensee’s
bankruptcy (as provided in Section 24), this Agreement shall terminate
immediately.

10.6Licensee may terminate this Agreement upon one hundred eighty (180) days
written notice to UVA LVG, provided that:

 

10.6.1

Licensee has not committed a material and uncured breach of this Agreement

 

10.6.2

Upon written request, Licensee delivers to UVA LVG any documents related to INDs
and/or Clinical Trials containing Licensed Products in its possession or control
(including information held by Licensee’s employees, agents, affiliates,
contractors, or advisors) provided such materials can reasonably be redacted,
distinguished or otherwise separated from Licensee’s documents relating to INDs
and/or Clinical Trails relating

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

 

--------------------------------------------------------------------------------

 

 

to products that do not constitute Licensed Technology (the “Development
Information”). 

 

10.6.3

Upon written request Licensee shall grant UVA LVG the right to make unlimited
and unrestricted use of the Developmental Information in connection with
commercialization of the Licensed Technology.

10.7Termination of this Agreement shall not affect Licensee’s payment
obligations to UVA LVG or its obligations under the Sections of this Agreement
entitled “Definitions,” “Progress Reports and Audits (except Section 6.1),”
“Intellectual Property,” “IP Costs,” “Term, Termination, and Other Remedies,”
“Taxes,” “Warranty Disclaimer,” “Costs,” “Confidentiality,” Indemnification and
Liability,” “Insurance,” “Acquiescence,” “Integration,” “Interpretation,”
“Notices,” “Assignment,” “Bankruptcy,” “Headings,” “Export Controls,” “No Third
Party Beneficiary,” Severability,” and “Dispute Resolution.”

 

11.

TAXES

Licensee shall pay all taxes assessed or levied on, or on account of, the
Licensed Technology, Licensed Products made, used or Sold hereunder, or on
account of the amounts payable to, or for the account of, UVA LVG under this
Agreement (other than taxes imposed by the United States of America, the
Commonwealth of Virginia or jurisdictions therein).

 

12.

WARRANTY disclaimer

ALL TECHNOLOGY, INTELLECTUAL PROPERTY, AND information, granted or provided by
UVA LVG pursuant to this agreement (“DELIVERABLES”) are “as is”.  UVA LVG and
UOb makes no warranties of any kind, either expressed or implied, as to any
matter including, but not limited to, warranty of fitness for particular
purpose, merchantability, USEFULNESS, TITLE, OR NONINFRINGEMENT.  nEITHER party
shall be liable tO the OTHER for indirect, special, or consequential damages,
such as loss of profits or INABILITY to use deliverables.  UVA LVG AND UOB do
not make any warranty of any kind with respect to freedom from patent,
trademark, or copyright infringement, or theft of trade secrets and does not
assume any liability hereunder for any infringement of any patent, trademark, or
copyright arising from use of DELIVERABLES.  Licensee agrees that it will not
make any warranty on behalf of UVA LVG OR UOB TO ANY THIRD PARTY.

 

13.

COSTS

All costs or expenses incurred by Licensee in carrying out its obligations under
this Agreement shall be paid by Licensee, and Licensee shall not be entitled to
reimbursement from Royalties or otherwise from UVA LVG.  Licensee shall obtain
at its own expense all necessary licenses and permits and shall comply with all
laws, ordinances, rules or regulations affecting the manufacture, import,
exportation, use, and/or sale or transfer of Licensed Technology and Licensed
Products.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

 

--------------------------------------------------------------------------------

 

 

14.

confidentiality

14.1“Confidential Information” means (i) the Licensed Technology; (ii) and
information or documents relating to the Licensed Technology, including patent
applications, and all related foreign applications, continuations,
continuation-in-part and divisional applications; (iii) any reports due
hereunder; and/or (iv) any other information marked or designated confidential
upon disclosure by a Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”), including all such information disclosed prior to the date
of this Agreement.  

14.2Confidential Information shall not include information (i) already in a
Receiving Party’s possession prior to disclosure by the Disclosing Party (as
established by written documentation prepared in the ordinary course of
business); (ii) previously published or published hereafter, unless such
publication is a breach of this Agreement; (iii) received by a Receiving Party
from a third party not under any obligation of confidentiality with respect
thereto; or (iv) independently developed by an employee of a Receiving Party
without access to Confidential Information (as established by written
documentation prepared in the ordinary course of business) or (v) is required by
law or regulation to be disclosed.  

14.3Receiving Party shall be permitted to disclose Confidential Information of a
Disclosing Party to its Affiliates, agents, consultants and business partners,
to the extent they are subject to confidentiality provisions at least as strict
as those set forth herein; but shall otherwise maintain the confidentiality of
all Confidential Information and not use or exploit it for any purpose not
expressly permitted herein, until five (5) years after termination of this
Agreement.  Receiving Party shall protect Confidential Information from
disclosure and unauthorized use with the same care used to protect its most
valuable confidential information but in no event less than reasonable care.  

14.4Upon termination of this Agreement, Receiving Party shall return to
Disclosing Party all originals and copies of all materials (other than this
Agreement) containing any Confidential Information.  Receiving Party may,
however, retain one archival copy of any such information in its corporate legal
department for purposes of legal compliance only.

 

15.

INDEMNIFICATION and liability

15.1UVA LVG and UoB shall not be liable to Licensee, Affiliates, Sublicensees,
or customers of Licensee for compensatory, special, incidental, indirect,
consequential or exemplary damages resulting from the manufacture, testing,
design, labeling, use or sale of Licensed Products.  Licensee shall not be
liable to UVA LVG, UoB or their Affiliates for any compensatory, special,
incidental, indirect, consequential or exemplary damages of any kind resulting
arising out of the exercise of its rights under this Agreement.

15.2Licensee agrees to indemnify, hold harmless and defend UVA, UVA LVG, UoB and
their respective trustees, officers, employees, attorneys and agents from all
claims or demands made against them (and any related losses, expenses or
attorney’s fees) arising from the execution of this Agreement or from the
exercise of any rights under this Agreement, including without limitation,
against any damages, losses or liabilities whatsoever for death, injury to
person or damage to property, or for the infringement of third party
intellectual property rights,

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

 

--------------------------------------------------------------------------------

 

as a result of the making, use, importation, sale, development, design,
promotion, possession, operation or other disposition of any Licensed Products,
the Patents or the Licensed Technology by Licensee (including but not limited to
all of its parents, assigns, successors, officers, trustees, personnel, agents,
and employees), its Affiliates, customers, assignees, or other transferees
(“Claims”).  This obligation shall survive termination of this Agreement. 

 

16.

INSURANCE

Throughout the term of this Agreement and for a period of five (5) years
thereafter, Licensee shall obtain and maintain, in full force and effect and at
Licensee’s sole cost and expense, the insurance coverage as set forth in
Attachment C, the terms of which are incorporated herein by this reference. This
Agreement and the licenses granted herein to Licensee shall immediately and
automatically terminate without notice in the event Licensee, or its
Sublicensees or other party acting under authority of Licensee, fails to obtain
the insurance required hereunder, or if the insurance lapses or is cancelled.  A
termination occurring under this paragraph shall occur and become effective at
the time such insurance coverage ends or becomes required and is not obtained,
and Licensee and its Sublicensees shall have no right to complete production and
sale of Licensed Products under the continued obligations in Section 10.7
above.  Nothing herein shall be construed to release either party from any
obligation that matured prior to the effective date of such termination.

 

17.

acquiescence

No acquiescence in any breach of this Agreement by either party shall operate to
excuse any subsequent or prior breach.

 

18.

integration

Except for any confidential disclosure agreement executed by the parties, this
Agreement supersedes all previous agreements relating to the subject matter
hereof, whether oral or in a writing, and constitutes the entire agreement of
the parties hereto and shall not be amended or altered in any respect except in
a writing executed by the parties.

 

19.

INTERPRETATION

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Virginia, United States of America,
without regard to conflict of law principles.  All singular terms shall include
plural, and vice versa, as necessary to interpret and enforce the intent of this
Agreement.

 

20.

DISPUTE RESOLUTION

The parties consent to the exclusive jurisdiction of the courts of City of
Charlottesville, Virginia to resolve any and all disputes relating to this
Agreement.  Licensee hereby irrevocably and unconditionally waives any objection
to the laying of venue in any court located in City of Charlottesville, Virginia
with respect to any lawsuit relating to this Agreement, consents to receive
service of any summons or other legal process by registered or certified mail,
postage

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

 

--------------------------------------------------------------------------------

 

prepaid, at the address for notices set forth below, and waives all objections
to the validity of any such summons or legal fees. 

 

21.

INFRINGEMENT

21.1To the extent permitted by law, Licensee shall have the right during the
term of this Agreement to commence an action for infringement of the Licensed
Patents against any unlicensed third party for any infringement occurring within
the Field, provided that Licensee shall provide UVA LVG thirty (30) days prior
written notice of such infringement and of Licensee’s intent to file such
action.  UVA LVG shall have the right at its own expense to appear in such
action by counsel of its own selection.  If, as a matter of law, an infringement
action must be prosecuted in the UVA LVG’s name, UVA LVG shall voluntarily
participate in or pursue such action at Licensee’s expense (including without
limitation reasonable and documented legal fees and out of pocket
expenses).  Notwithstanding the foregoing, if an appearance or infringement
action would subject UVA LVG to the jurisdiction of a foreign tribunal that
could not otherwise assert jurisdiction over UVA LVG, then UVA LVG shall have
the right to decline appear or otherwise pursue such action.  Settlement of any
action initiated and/or paid for by Licensee shall require the consent of UVA
LVG and Licensee, which neither shall unreasonably withhold from the other.  In
the event that Licensee pays all fees and expenses related to an infringement
action, any settlement amount or recovery for damages shall be applied as
follows:  (i) first, to reimburse the parties for their expenses in connection
with the litigation; and (ii) second, UVA LVG shall receive compensation for the
time of any UVA LVG personnel  involved in the action; and (iii) third, Licensee
shall receive eighty five percent (85%) and UVA LVG shall receive fifteen
percent (15%) of any monies remaining.  If Licensee pays less than all such fees
and expenses, Licensee’s share of any settlement amount or recovery for damages
shall be reduced from eighty five percent (85%) in proportion to the percentage
of fees and expense paid by UVA LVG (and/or unreimbursed by Licensee prior to
such Settlement).

21.2If Licensee fails, within one hundred twenty (120) days after providing or
receiving notice of a potential infringement, to institute an action against
such infringer or notifies UVALVG that it does not plan to institute such
action, then UVA LVG shall have the right to do so at its own expense.  Licensee
shall cooperate with UVA LVG in such effort including being joined as a party to
such action if necessary at UVA LVG cost.  UVA LVG shall be entitled to retain
all damages or costs awarded in such action.  Notwithstanding the pendency of
any infringement (or other) claim or action by or against Licensee or UVA LVG,
Licensee shall have no right to terminate or suspend (or escrow) payment of any
amount payable to UVA LVG.

 

22.

notices

Any notice under any of the provisions of this Agreement shall be deemed given
when sent by courier or deposited in the mail, postage prepaid, registered or
certified first class mail and addressed to the applicable party at the address
stated on the signature page hereof, or such other address as such party shall
specify for itself by like notice to other party.  Each party shall also
transmit a copy of such notice by electronic mail to the other party.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

 

--------------------------------------------------------------------------------

 

23.

no assignment 

Licensee shall neither assign nor transfer this Agreement or any interest herein
without the prior written consent of UVA LVG.  Nevertheless, Licensee shall be
entitled to assign this agreement at its sole discretion to a third party
acquiring all or substantially all of Licensee’s intellectual property assets
related to the Licensed Products in a single or series of related transactions,
upon thirty (30) days’ notice of the assignment to UVA LVG.

 

24.

BANKRUPTCY

In the event Licensee by its own actions or the action of any of its
shareholders or creditors (if applicable), files or has filed against it, under
the Bankruptcy laws of the United States, Licensee hereby waives the benefits of
an automatic stay provided in 11 U.S.C. § 362 and consents and agrees to raise
no objection to any petition for relief from such stay by UVA LVG.  Licensee
further agrees that this Agreement shall immediately in the event that a
creditor or other claimant takes possession of, or a receiver, administrator or
similar officer is appointed over any of the assets of Licensee, or in the event
that Licensee makes any voluntary arrangement with its creditors or becomes
subject to any court or administration order pursuant to any U.S. Bankruptcy
proceedings or insolvency law.  Licensee will promptly inform UVA LVG of its
intention to file a voluntary petition in bankruptcy or of another’s
communicated intention to file an involuntary petition in bankruptcy.

 

25.

Headings

The section headings contained in this Agreement are set forth for the
convenience of the parties only, do not form a part of this Agreement and are
not to be considered a part hereof for the purpose of construction or
interpretation hereof, or otherwise.

 

26.

EXPORT CONTROLS

UVA LVG is subject to United States laws and regulations controlling the export
of technical data, computer software, laboratory prototypes and other
commodities (including the Arms Export Control Act, as amended and the Export
Administration Act of 1979), and its obligations hereunder are contingent on
compliance with applicable United States export laws and regulations.  The
transfer of certain technical data and commodities may require a license from
the competent agency of the United States and/or written assurances that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency.  UVA LVG neither represents that a
license shall not be required nor that, if required, it shall be issued.

27.

NO THIRD PARTY BENEFICIARY

No person or entity shall be considered a third party beneficiary of this
Agreement.

 

28.

SEVERABILITY

Should any provision of this Agreement be determined to be unenforceable or
otherwise unlawful, then such provision shall be without effect, as if such
provision had not been included herein, the remaining terms of this Agreement
shall survive, the Agreement shall be interpreted so as to most fully achieve
the intention of the parties.  

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

 

--------------------------------------------------------------------------------

 

 

(The Balance Of This Page Intentionally Left Blank – Signature Page To Follow)




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

 

--------------------------------------------------------------------------------

 

in witness whereof, the parties hereto have caused this Agreement to be duly
executed in duplicate counterparts, each of which shall be deemed to constitute
an original, effective as of Effective Date.

 

The undersigned verify that they have the authority to bind to this Agreement
the party on behalf of which they are executing below.

 

University of Virginia Patent Foundation

d/b/a University of Virginia Licensing and Ventures Group

 

By:   /s/ Michael P. Straightiff______

        Michael P. Straightiff

        Director

 

By:   /s/ Erik L. Hewlett__________

        Erik L. Hewlett

        Chairman

 

 

Address for Notices:

 

UVA LVG

250 West Main Street, Suite 300

Charlottesville, VA 22902

 

Attention: Director

Email:

 

 

 

University of Virginia

 

By:   /s/ Robert R. Merhige IV___

        Robert R. Merhige IV

        Director of Grants & Contracts

 

 

 

PhosImmune, Inc.

 

 

 

By:   /s/ Donald F. Hunt________

        Donald F. Hunt

        President

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

Dr. Donald Hunt

PhosImmune, Inc.

c/o Fanelli Haag & Kilger PLLC

1909 K Street, N.W., Suite 1120

Washington, D.C.  20006

 

Attention: Thomas Haag, Ph.D., Esq.

Email:

 

 

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

 